DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 2, 3, 6, 9-12 were previously cancelled.  Claims 1, 4, 5, 7, 8, and 13-20 are currently pending.

Response to Arguments
Applicant’s arguments, see pgs. 6-8, filed 1/20/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen et al. (US 2017/0296746).
	
Claim Objections
Claim 1 is objected to because of the following informalities:  the Office suggests changing “information” to “time” in line 13.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5, 7, 8, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Budiman et al. (WO 2015/153482, cited in the IDS) in view of Chen et al. (US 2017/0296746, cited at the end of the last Office Action) and Ray et al. (US 2010/0332445).
Regarding claim 1, Budiman et al. disclose a method of determining fasting glucose level information ([0081] – “One example is a report that is used to determine fasting glucose level for diagnosing diabetes”), comprising: 
performing a meal start time determination for each one day time period ([0023] notes that analyte sensor data is collected over an entire period in which the user wears the device; [0081] states that an algorithm is used to determine all of the breakfast start times in order to generate fasting statistics, thus if the wear period covers for example a few days, all of the breakfast start times are determined for each day during the wear period); wherein performing the meal start time determination includes:
retrieving from a storage unit a meal start time of day period ([0029] - "Embodiments of the present disclosure include estimating the start time and peak instances of meal events based on sampled analyte data such as glucose measurement data, which can be used to improve the reliability of existing start-of-meal markers manually entered by the user”; these manually marked events are entered by the user via the analyte monitoring device user interface, thus in order to make such comparisons, the data must be retrieved from the storage areas that record the markings); retrieving an insulin delivery information within the meal start time of day period; identifying an insulin delivery time within the meal start time of day period; retrieving glucose data collected during the meal start time of day period; ([0058] – “FIG. 13 illustrates an example of comparison of estimated meal start determination in conjunction with the routines described herein against manually marked meal start events.  Referring to FIG. 13, there is shown sampled glucose data from a patient, along with patient-recorded meal marker, long acting insulin, and rapid acting insulin. The estimated meal start and peak as described in conjunction with FIG. 1 above is also shown”; thus the patient also records long and short acting insulin which as shown in Fig. 13 includes the time at which they were administered); 
determining a potential meal start time within the meal start time of day period by identifying an upward trend in the glucose data ([0026] - mentions analyzing analyte data to detect patterns; [0029] states that the system includes functions for estimating start time of meal events; [0030] notes that initial change in glucose rise can be discerned and that glucose response to a meal looks like an increasing ramp and the system screens for acceleration using derivatives of the glucose data as candidates start times; this identification of acceleration in glucose rise was interpreted as the claimed upward trend because derivatives are related to slope characteristics; see also [0033] discussion of slope determinations as related to meal start time determination); 
Budiman do not disclose the limitations of the following step: 
comparing the insulin delivery time with the potential meal start time; and setting the meal start time as the determined potential meal start time when the insulin delivery information correlates with the potential meal start time based on the comparison.
Claim 1 recites that the meal start time is set when the insulin delivery information “correlates” with the potential meal start time.  The Office looked to the disclosure as originally filed to interpret the term “correlates means” and Fig. 4B is instructive on this. Step 414 requires a determination of whether the insulin delivery time coincides with the determined potential start time.  Thus “correlates” means to see if the two values are close in temporal proximity (i.e. coincide).  At [0078], Budiman state “In certain embodiments, data reports are generated based on the meal start event and/or peak meal response events estimated in accordance with the present disclosure, to …, supplement, … or confirm such reports that rely on … b) meal bolus indications from … insulin pumps or smart insulin injection systems.”  Thus, Budiman does disclose comparing meal start times estimated from glucose trend data to meal bolus indications from insulin pumps/systems to supplement/confirm a meal start time, but does not expressly state that a correlation between insulin delivery time and glucose estimated meal start time to set a meal start time as claimed.  However, Chen et al. teach methods for meal detection (see Title).  Chen et al. teach that a meal detection process implemented using a processor (see [0006]).  Chen et al. teach that the meal detection module may be configured to use one or more techniques for detecting a meal ([0107]).  One technique is described in [0115].  Here a sliding window is used to analyze BG levels for patterns indicative of meal start times and insulin intake events that take place in the window.  A meal event may be detected based on such analysis.  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Budiman to set a meal start time as one that also depends on a correlation between insulin delivery time and an estimate of a meal start time as taught by Chen et al. because it adds additional factor for ensuring an accurate estimation of a meal start time.      
determining a plurality of fasting metrics, each fasting metric corresponding to a respective one day time period, wherein each fasting metrics includes: retrieving a plurality of glucose data collected over a fasting period, the fasting period preceding the meal start time (([0077] – “In certain embodiments, retrospective and pseudo-retrospective analysis of time spaced sampled glucose data are performed to generate user viewable reports or analysis results associated with the meal start and peak meal response events estimation” and [0081] – “The report algorithm in certain embodiments determine all of the breakfast start times and use a glucose value some time prior to these start values to generate a statistics such as fasting mean and standard deviation ...”; thus each glucose value some time prior to a breakfast start time would be one of a plurality of fasting metrics that correspond to that particular day); 
determining an overall fasting metric; wherein the overall fasting metric is determined by applying a function to the determined fasting metric; the function including one or more of a median, a mean, a standard deviation, an interquartile range, a minimum, or a maximum (as previously noted, [0081] states, “-generate a statistics such as fasting mean and standard deviation” using the glucose value used for each fasting period before every breakfast start meal time included in the data set; mean and standard deviation require applying formulas for such calculations);
generating fasting glucose level information using the overall fasting metric; ([0081] – “The report algorithm in certain embodiments determine all of the breakfast start times and use a glucose value some time prior to these start values to generate a statistics such as fasting mean and standard deviation”; the fasting metric is the glucose value for some time period prior to the start time of the meal; as indicated by the phrase “all of the breakfast start times”, multiple fasting metrics are determined for the periods before each breakfast; it is understood that this means only one breakfast meal per day and therefore each glucose value would be for a respective one day time period; the overall fasting metric is the fasting mean; the standard deviation is the fasting glucose level information); 
generating diagnosis information using the fasting glucose level information ([0081] – “These statistics are compared to thresholds to determine the degree of diabetes condition for the patient or the user”), wherein the generated diagnosis information provides an indication of a diabetic condition or a pre-diabetes condition ([0081] – “These statistics are compared to thresholds to determine the degree of diabetes condition for the patient or the user”; degree of diabetes was interpreted to cover the full range from no diabetes to pre-diabetic to diabetic); and 
outputting the diagnosis information on a user interface ([0077] – “retrospective and pseudo-retrospective analysis of time spaced sampled glucose data are performed to generate user viewable reports or analysis results associated with the meal start and peak meal response events estimation, and which are viewable on the user interface of a hand-held data communication device, a mobile telephone screen, a smart phone user interface, or computing device).
Budiman does not disclose that in determining the plurality of fasting metrics, a median, mean, minimum, or maximum of the retrieved plurality of glucose data over the fasting period is determined (Budiman just states that some glucose value during the fasting period is used).   However, the use of a median glucose value as an indicator of glucose level fasting during a time period was known in the arts.  Ray et al. teach an analyte testing method and system where median glucose values for a time period are used to indicate glucose fasting concentrations (see [0008] – “In yet another embodiment, a method of detecting a fasting glucose concentration pattern is provided that includes obtaining a first group and second group of glucose measurements over a first time period and a second time period, respectively, via an analyte testing device; determining whether the fasting glucose concentrations of the first group is significantly different than the fasting glucose concentrations of the second group; calculating a first median and a second median of the glucose measurements over a first time period and a second time period, respectively”).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Budiman et al. to include an option for using a median value, as taught by Ray et al., for indicating a fasting glucose level in addition to mean because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
Regarding claim 4, Budiman et al. disclose wherein the meal start time is set as the potential meal start time when the insulin delivery information coincides with the potential meal start time ([0078] – “In certain embodiments, data reports are generated based on the meal start event and/or peak meal response events estimated in accordance with the present disclosure, to replace, supplement, revise or confirm such reports that rely on either a) meal tags made by users, b) meal bolus indications from bolus calculators, insulin pumps or smart insulin injection systems, or c) fixed meal times”; thus correspondence in estimated meal times with insulin injection times are considered).
Regarding claim 5, Budiman et al. disclose wherein the retrieved insulin delivery information includes insulin delivery start time ([0078] – “In certain embodiments, data reports are generated based on the meal start event and/or peak meal response events estimated in accordance with the present disclosure, to replace, supplement, revise or confirm such reports that rely on either a) meal tags made by users, b) meal bolus indications from bolus calculators, insulin pumps or smart insulin injection systems, or c) fixed meal times” – this indicates that estimated meal times may be confirmed by reports that rely on bolus data which implicitly includes insulin delivery start time).
Regarding claim 7, Budiman et al. disclose wherein the fasting period spans a predetermined time period that begins and ends before the meal start time (this is implied from [0081] – “The report algorithm in certain embodiments determine all of the breakfast start times and use a glucose value some time prior to these start values to generate a statistics such as fasting mean and standard deviation” – in order to generate the statistics, there must be a window of data to use).
Regarding claim 8, Budiman et al. disclose wherein the end of the predetermined time period for the fasting period precedes the beginning of the meal start time by a predetermined amount of time (as indicated in the Abstract the intent of determining meal start and end times is measure fasting glucose levels; [0081] – “The report algorithm in certain embodiments determine all of the breakfast start times and use a glucose value some time prior to these start values to generate a statistics such as fasting mean and standard deviation”; once data surrounding a start time is determined, the period before the start time is examined for a particular value, thus the period extends up to the start time).
Regarding claim 13, Budiman et al. disclose wherein performing meal start time determination for each one day time period includes detecting a meal start tag based on a user input ([0058] – “FIG. 13 illustrates an example of comparison of estimated meal start determination in conjunction with the routines described herein against manually marked meal start events. Referring to FIG. 13, there is shown sampled glucose data from a patient, along with patient-recorded meal marker, long acting insulin, and rapid acting insulin”).
Regarding claim 14, Budiman et al. disclose wherein glucose measurement data stored in a memory are received from an in vivo glucose sensor having a portion positioned under a skin surface and in contact with bodily fluid, the in vivo glucose sensor generating signals corresponding to monitored glucose level in the bodily fluid ([0023] – “According to embodiments of the present disclosure, a dataset representative of a patient’s monitored analyte concentration level (herein referred to as “sensor data”) over time is received from an on-body device that includes sensor electronics operatively coupled to an analyte sensor that is in fluid contact with interstitial fluid”).
Regarding claim 15, Budiman et al. disclose wherein the bodily fluid includes dermal fluid or interstitial fluid (see previously quoted section of [0023] above in the claim 14 rejection).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Budiman et al. in view of Chen and Ray et al. as applied to claim 14 and further in view of Li et al. (US 2012/0186997).
Regarding claim 16, Budiman et al. do not disclose wherein the glucose sensor includes a plurality of electrodes including a working electrode comprising an analyte-responsive enzyme bound to a polymer disposed on the working electrode.  However, Li et al. teach electrode-based analyte sensors (See Abstract) that include these features:
[0053] – “ -glucose oxidase UV crosslinked with a poly(vinyl alcohol)-styrylpyridinium compound” (GOD = enzyme, poly(vinyl alcohol)-styrylpyridinium compound = polymer; crosslinked = bound)
[0069] – “In some embodiments of the invention, the conductive layer comprises a plurality of electrodes including the working electrode…”
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Budiman et al. to use a glucose analyte sensor as claimed and taught by Li et al. for measuring glucose because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Budiman et al. in view of Ray et al. and Chen et al. as applied to claim 14 and further in view of Li et al. as applied to claim 16 and further in view of Bommakanti et al. (US 2012/0138484).
Regarding claim 17, Budiman and Li et al. do not teach wherein the working electrode comprises a mediator bound to the polymer disposed on the working electrode.  However, the use of polymer bound mediators with GOD was known as demonstrated by Bommakanti et al. (see [0501] – “The sensing layer formulation was prepared as follows. Solutions of glucose oxidase, polymer bound redox mediator and PEG 400 with 30 mg/mL concentration in 10 mM HEPES were prepared. 410 .mu.L of glucose oxidase solution, 340 .mu.L of polymer bound redox mediator solution and 250 .mu.L of PEG 400 solution were mixed together to give 1 mL of 3% solids sensing layer solution”).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Budiman et al. to include a mediator in the analyte sensing electrode structure as taught by Bommakanti et al. for measuring glucose because it was one of several known methods of sensing glucose which include enzyme based electrodes that do not use mediators, those that use either bound or free mediators, and direct electron transfer type sensors.  There would have been a reasonable expectation of success given the known history of using such sensor structures.  
Regarding claim 18, Bommakanti et al. also teach wherein the mediator is crosslinked with the polymer disposed on the working electrode (see at least [0236] – “The sensing layer may also include other optional components, such as, for example, a polymer and a bi-functional, short-chain, epoxide cross-linker, such as polyethylene glycol (PEG)”).  The rationale for modifying remains the same.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Budiman et al. in view of Ray and Chen et al. as applied to claim 14 and further in view of Li et al. (US 2012/0186997) and Bommakanti et al. (US 2012/0138484).  
Claim 19 states, “wherein the glucose sensor includes a plurality of electrodes including a working electrode comprising a mediator bound to a polymer disposed on the working electrode” while claim 20 recites “wherein the mediator is crosslinked with the polymer disposed on the working electrode.”  In both cases, the claims may be rejected using the same arguments for claims 16-18 above which modifies Budiman et al. in view of further in view of Li and Bommakanti et al. to include a plurality of working electrodes (Li) and the crosslinked mediator limitations (Bommakanti).  The rationale for modifying in view of each reference remains the same.


Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/Examiner, Art Unit 3791                                                                                                                                                                                                        
/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791